Exhibit 10.1 EAGLE BULK SHIPPING INC. OPTION AWARD AGREEMENT This Option Award Agreement (the “ Option Award Agreement ”) dated as of November 7, 2016 (the “ Date of Grant ”), is made by and between Eagle Bulk Shipping Inc., a Republic of the Marshall Islands company (the “ Company ”), and Frank De Costanzo (the “ Participant ”). Capitalized terms not defined herein shall have the meaning ascribed to them in the Eagle Bulk Shipping Inc., 2014 Equity Incentive Plan (the “ Plan ”). Where the context permits, references to the Company shall include any successor to the Company. WHEREAS, the Participant has entered into an employment agreement with the Company and Eagle Shipping International (USA) LLC (“ Eagle International ”), dated as of September 3, 2016 (the “ Employment Agreement ”), pursuant to which the Participant will serve as the Chief Financial Officer of Eagle International; and WHEREAS, as an inducement material to the Participant entering into the Employment Agreement, the Company desires to issue to the Participant, and the Participant hereby accepts, the Option (as defined below) on the terms set forth herein. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the receipt of which is mutually acknowledged, the Company and the Participant agree as follows: 1.
